                                                        USDC1SDNY
      Case 1:20-mc-00187-GHW Document 21 Filed 05/18/20 Page   of 2
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
                                                        DOC #:
                                                        DATE FILED: 5/18/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                  MEMORANDUM ENDORSED
In re Ex Parte Application of JSC UNITED CHEMICAL                     Case No. 20 Misc. 187
COMPANY URALCHEM for an Order to Conduct
Discovery for Use in Foreign Proceedings Pursuant to 28               ORDER
U.S.C. § 1782.


        The Court, having reviewed the application for an order under 28 U.S.C. § 1782 to

conduct discovery for use in foreign proceedings, the memorandum of law in support thereof, the

petition, and the declaration of O. Andrew F. Wilson, dated April 8, 2020 (the “Wilson

Declaration”) and the exhibits thereto, finds that (1) the statutory requirements of 28 U.S.C.

§ 1782 are satisfied, and (2) the factors identified by the United States Supreme Court in Intel

Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241 (2004), weigh in favor of granting

Petitioner’s application. It is therefore:

        ORDERED that Petitioner is granted leave to serve the subpoenas annexed as Exhibits

B - G to the Wilson Declaration; and it is

        FURTHER ORDERED that, in light of current restrictions related to COVID-19,

Petitioner is granted leave to serve the subpoena annexed as Exhibit B to Citibank N.A. via

facsimile at the following number: (347) 809-6937; the subpoena annexed as Exhibit C to The

Bank of New York Mellon via email at the following address: jessica.rhea@bnymellon.com; the

subpoena annexed as Exhibit D to JPMorgan Chase Bank, N.A. via facsimile at the following

number: (866) 859-8592; the subpoena annexed as Exhibit E to Deutsche Bank Trust Company

Americas via email at the following address: rosie.collins@db.com; the subpoena annexed as

Exhibit F to Bank of America, N.A. via facsimile at the following number: (980) 233-7070; the
                 Case 1:20-mc-00187-GHW Document 21 Filed 05/18/20 Page 2 of 2



       subpoena annexed as Exhibit G to Commerzbank AG US via facsimile at the following number:

       (212) 973-7224; and it is

               FURTHER ORDERED that the documents requested in the subpoenas annexed as

       Exhibits B - G to the Wilson Declaration shall be produced within three weeks of service of the

       subpoenas.

The Clerk of Court is directed to terminate the motion pending at Dkt No. 1.


SO ORDERED.
                                                                   _____________________________________
                                                                          GREGORY H. WOODS
Dated: May 18, 2020
                                                                         United States District Judge




                                                            2
